In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: January 10, 2018

* * * * * * * * * * * * * * * * * * *
CHELCIE INGRASSIA, as guardian      *                                    UNPUBLISHED
ad litem for minor son, J.I.,       *
                                    *                                    No. 13-10V
                      Petitioner,   *
v.                                  *                                    Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                    Joint Stipulation; Influenza (“Flu”)
AND HUMAN SERVICES,                 *                                    Vaccination; Focal Onset Seizure
                                    *                                    Activity.
                      Respondent.   *
* * * * * * * * * * * * * * * * * * *

Neal Fialkow, Neal Fialkow Esq., Pasadena, CA, for petitioner.
Alexis Babcock, United States Department of Justice, Washington, DC, for respondent.

                                DECISION ON JOINT STIPULATION1

          On January 4, 2013, Chelcie Ingrassia (“petitioner”), as guardian ad litem for minor son,
J.I., filed a petition for compensation pursuant to the National Vaccine Injury Compensation
Program.2 Petitioner alleges that as a result of J.I. receiving an influenza (“flu”) vaccine on
January 6, 2010, J.I. sustained focal onset seizure activity with residual effects lasting for more
than six months.

        On January 10, 2018, respondent filed a joint stipulation in which they state that a
decision should be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 82).
Respondent denies that the flu vaccine caused J.I.’s alleged seizure activity, any other injury, or
his current condition. Id. at ¶ 6. Maintaining their respective positions, the parties nevertheless
now agree that the issues between them shall be settled and that a decision should be entered

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
awarding compensation to petitioner according to the terms of the joint stipulation attached
hereto as Appendix A.

         The joint stipulation awards:

         a) A lump sum of $155,000.00 in the form of a check payable to petitioner as
            guardian/ conservator of J.I.’s estate. This amount represents compensation for
            all damages that would be available under 42 U.S.C. § 300aa-15(a); and

         b) A lump sum payment of $10,000.00 representing compensation for satisfaction of
            the State of Oregon Medicaid lien, payable jointly to petitioner and

                                                 Care Oregon
                                           c/o Subrogation Services
                                           722 Country Club Road
                                              Eugene, OR 97401.

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.